Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 1 of 51

UNITED STATES DISTRICT COURT NORTH DAKOTA
WESTERN DIVISION

 

Howard J. Miller, individually, and on Civil Action No.
behalf of Maria Rhonita LeBaron, H.M.

Jr, K.B.M., T.A.M. and T.G.M., and as

the legal guardian of T.M., A.M., and COMPLAINT

Z.ML;

Tyler Edward Johnson, individually and
on behalf of of Christina Marie Langford,
and as the legal guardian of F.M_I., C.CL.,
I.TW, TE, HT, and B.D;

Amelia Christine Sedgwick, individually
and as the legal guardian of E.L.;
Elizabeth Ann Langford;

Serina Sharon Langford;

Issac Anson Langford;

Adrian LeBaron-Soto;

Bathsheba Shalom Tucker, individually
and as the legal guardian of M.L.;

Laura Corina LeBaron;

Miguel LeBaron,

William LeBaron;

Javier LeBaron:

Dayer LeBaron;

Ruthila LeBaron;

Melissa Conklin;

Laura LeBaron;

Adriana Jones;

Rholena Lian Johnson;

Karen Woolley;

Jaremy Ryan Ray;

Kerah Ray;

Justin Michael Ray;

James Oliver Ray;

Jonathan Sean Ray;

Amber Ray;

Plaintiffs,

al Nema! See? Sea” Smaart Neu el ee eh Ne Ne el el le el ee el ae ee Ne el ee el el le ee le le le el ee le ee ee ee Le

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 2 of 51

Judérez Cartel, a/k/a Vicente Carrillo
Fuentes Organization ( a/k/a “CFO”), )
a/k/a La Linea )
)

Defendant. }

)

 

Plaintiffs plead the following facts and legal claims:

INTRODUCTION

On November 4, 2019, members of the Judrez Mexican drug cartel and its violent armed
wing, La Linea (“The Line”), ambushed and murdered three women and six of their children in
the Sierra Alta in Sonora, Mexico. In a series of coordinated assaults, the families came under
attack approximately 70 miles south of the United States-Mexico border as they drove in a three-
car convoy between the states of Sonora and Chihuahua. All victims killed or injured in the attacks
are United States citizens.

Cartel assassins killed Maria Rhonita LeBaron (“Rhonita”) and her four children — twelve-
year-old H.M. Jr., ten-year-old K.B.M., and eight-month-old twins T.A.M. and T.G.M. Cartel
assassins also killed Christina Langford (“Christina”) and Dawna Ray (“Dawna”) and her two
children — cleven-year-old T.L. and two-year-old R.L.)

PARTIES
Plaintiffs

I. Howard J. Miller is the husband of Maria Rhonita LeBaron and the father of H.M.

Jr, K.B.M., T.A.M., T.G.M., T.M., A.M. and Z.M. He isa dual United States and Mexican citizen

residing and working in North Dakota.

 

' The Estates of Dawna Ray, T.L. and RL. are not Plaintiffs in this action, nor are the claims of David Langford or
his five children who were injured in the attacks,

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 3 of 51

2. Howard and Rhonita were married on August 2, 2006. They lived together in North
Dakota for the last eight years, In early 2019 after the death of his brother, Howard and Rhonita
began to spend time in La Mora, Mexico to help Howard’s family with their business, Howard
continued to work and live in North Dakota, splitting his time between Mexico and North Dakota.

3. Howard J. Miller brings this action individually and on behalf of Maria Rhonita
LeBaron and their minor children,

4, T.M. is a nine-year-old minor child. He is the child of Maria Rhonita LeBaron and
Howard Miller and brother of H.M. Jr., K.B.M, T.A.M, and T.G.M. He is a dual United States and
Mexican citizen residing in North Dakota.

5, AM. is a six-year-old minor child, She is the child of Maria Rhonita LeBaron and
Howard Miller and sister of H.M. Jr, K.B.M, T.A.M, and T.G.M, She is a dual United States and
Mexican citizen residing in North Dakota,

6. Z.M, is a two-yeat-old minor child. He is the child of Maria Rhonita LeBaron and
Howard Miller and brother of H.M. Jv., K.B.M, T.A.M, and T.G.M. He is a dual United States
and Mexican citizen residing in North Dakota.

7. Adrian LeBaron-Soto is the father of Maria Rhonita LeBaron. He is a Mexican
citizen residing in Colonia LeBaron, Chihuahua, Mexico.

8, Bathsheba Shalom Tucker (hereinafter “Shalom”) is the mother of Maria Rhonita
LeBaron. She is a dual United States and Mexican citizen residing in Chihuahua, Mexico.

9, Adriana Jones is the sister of Maria Rhonita LeBaron and is a dual United States
and Mexican citizen residing in Utah.

10.  Ruthila LeBaron is the sister of Maria Rhonita LeBaron. She is a dual United States

and Mexican citizen residing in North Dakota.

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 4 of 51

11. Melissa Conklin is the sister of Maria Rhonita LeBaron. She is a dual United States
and Mexican citizen residing in Colonia LeBaron, Chihuahua, Mexico.

12. Laura Corina LeBaron is the sister of Matia Rhonita LeBaron. She is a dual United
States and Mexican citizen residing in Chihuahua, Mexico.

13. Javier LeBaron is the brother of Maria Rhonita LeBaron. He ts a dual United States
and Mexican citizen residing in Colorado.

14. Miguel LeBaron is the brother of Maria Rhonita LeBaron. He is a dual United
States and Mexican citizen residing in Colorado,

15. Dayer A. LeBaron is the brother of Maria Rhonita LeBaron. He is a dual United
States and Mexican citizen residing in Colorado,

16. William A. LeBaron is the brother of Maria Rhonita LeBaron. He is a dual United
States and Mexican citizen residing in Colorado.

17... MLL. is a sixteen-year-old minor child and the brother of Maria Rhonita LeBaron.
He is a dual United States and Mexican citizen residing in Arizona,

18,  Rholena Lian Johnson is the sister of Maria Rhonita LeBaron. She is a dual United
States and Mexican citizen residing in Arizona.

19. Tyler Edward Johnson is Christina Langford’s common-law husband and father to
their children: F.M.J., C.C.J., LT, T.E.., HJ, and E.DJ. He is a dual United States and
Mexican citizen residing and working in North Dakota.

20. Tyler Edward Johnson and Christina Marie Langford lived for all intents and
purposes as husband and wife for thirteen years before Christina’s murder, They held a wedding
ceremony at his mother’s house in Mexico on February 14, 2007 and resided together as a couple

in Texas and in other states throughout the United States. They lived openly as a married couple,

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 5 of 51

introducing one another as husband and wife and filing joint tax returns as a martied couple, They
had six children together during their marriage. Christina was a stay-at-home mother raising their
children while Tyler worked to provide for the family financially. The couple lived for many years
in Williston, North Dakota, where Tyler worked, On November 4, 2019, Christina was driving
from La Mora to Colonia LeBaron, Mexico to pick up Tyler to relocate once again to North
Dakota. They had sold their home in Mexico and made atrangements for their family in North
Dakota. Throughout the last several years, Tyler split his time between North Dakota, where he
co-owned a business and worked, and La Mora, Mexico.

21, Tyler Edward Johnson brings this action individually and on behalf of Christina
Marie Langford and their minor children.

22, F.M.J. isa one-year-old minor child. She is the child of Christina Langford and
Tyler Johnson. She is a dual United States and Mexican citizen residing in North Dakota. She
was in the vehicle during the attack. Several bullets penetrated her car seat, but she survived the
attack.

23. C.C.J. is a twelve-year-old minor child. She is the child of Christina Langford and
Tyler Johnson. She is a dual United States and Mexican citizen residing in North Dakota.

24, ‘J.TJ. is a ten-year-old minor child, He is the child of Christina Langford and Tyler
Johnson, He is a dual United States and Mexican citizen residing in North Dakota.

25,  ‘T.E.J, is a seven-year-old minor child. He is the child of Christina Langford and
Tyler Johnson. He is a dual United States and Mexican citizen residing in North Dakota.

26.  HdJ.J. is a five-year-old minor child. He is the child of Christina Langford and

Tyler Johnson. He is a dual United States and Mexican citizen residing in North Dakota.

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 6 of 51

97, #.D.J, is a three-year-old minor child. He is the child of Christina Langford and
Tyler Johnson. He is a dual United States and Mexican citizen residing in North Dakota.

28. Amelia Christine Sedgwick is the mother of Christina Langford. She is a dual
United States and Mexican citizen residing in Mexico.

99. Elizabeth Ann Langford is the sister of Christina Langford. She is a dual United
States and Mexican citizen residing in North Dakota.

30. Serena Sharon Langford is the sister of Christina Langford. She is a dual United
States and Mexican citizen residing in North Dakota.

31,  E.L, is a twelve-year-old minor child and the sister of Christina Langford. She is a
dual United States and Mexican citizen residing in North Dakota.

32, Isaac Anson Langford is the brother of Christina Langford. He is a dual United
States and Mexican citizen residing in North Dakota.

33. Karen Wooley is the mother of Dawna Ray. She is a dual United States and
Mexican citizen residing in Utah.

34,  Jaremy Ryan Ray is the brother of Dawna Ray. He is a dual United States and
Mexican citizen residing in Mexico.

35.  Kerah Ray is the sister of Dawna Ray. She is a dual United States and Mexican
citizen residing in Mexico.

36. Justin Michael Ray is the brother of Dawna Ray. He is a dual United States and.
Mexican citizen residing in Texas.

37. James Oliver Ray is the brother of Dawna Ray. He is a dual United States and

Mexican citizen residing in Utah.

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 7 of 51

38, Jonathan Sean Ray is the brother of Dawna Ray. He is a dual United States and
Mexican citizen residing in Utah.

39. Amber Ray is the sister of Dawna Ray. She is a dual United States and Mexican
citizen residing in Mexico,

Defendant

40, The Juarez Cartel (hereinafter referred to as the “Cartel’), also known as the
Vicente Carrillo Fuentes Organization (“CFO”), is one of Mexico’s oldest and most infamous
criminal organizations. The Cartel’s origins date back to the 1980s.

41, The Judvez Cartel has engaged in a decades-long battle to influence the actions of
the Mexican government and to terrorize and intimidate the civilian population. Currently, the
Cartel operates across north-central Mexico with its activities concentrated in the state of
Chihuahua and surrounding areas, especially in Ciudad Judrez and the Valle de Juarez, an
extremely lucrative corridor for illegal drugs entering the United States. Between 2008 and 2019,
more than 26,000 people were murdered in the state of Chihuahua, according to Mexican police
records. Many of these murders are attributed to the Judévez Cartel or rival cartels with whom they
are in conflict.

42. The violent armed wing inside the Judrez Cartel is known as La Linea. La Linea
has violently attacked civilians, public officials and rival cartels. The group’s attacks on civilians
ate designed to intimidate and coerce members of the public from speaking out and acting against
the Cartel. Members of the LeBaron family of Chihuahua, including Julian LeBaron, have been
vocal, public critics of the Judrez Cartel and they have staged anti-cartel marches and
demonstrations. They have protested civilian mistreatment by the cartels at the highest levels of

the Mexican government. Moreover, the LeBaron family has criticized government corruption

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 8 of 51

and negligence in stopping cartel criminality and violence, As a result of this activism and public
exposure, two members of the extended LeBaron family have been kidnapped and murdered by
Judrez Cartel members. The LeBarons formed an anti-crime protest movement known as “SOS
Chihuahua.” Thus, the LeBarons have become symbols of Mormon resistance to the Cartel,
Consequently, the Cartel views Mormons in Chihuahua and its environs as their opponents.

43. On June 1, 2000, the President of the United States designated Vicente Carrillo
Fuentes as a significant foreign narcotics trafficker under the Foreign Narcotics Kingpin
Designation Act (the "Kingpin Act").? On June 1, 2004, the Vicente Carrillo Fuentes Organization
(alk/a CFO; a/k/a Judrez Cartel) was added to the Foreign Narcotics Kingpin Designation Act.’
The Office of Foreign Assets Control, “OFAC,” added the Judrez Cartel to its Specially Designated
Nationals List as significant foreign traffickers.’ The Cartel has remained a designated foreign
narcotics trafficker under the Kingpin Act each year since 2000. Under the Act, kingpin property
owned or controlled within U.S. jurisdictions are blocked, including assets of any foreign person
or entity designated by the U.S. Treasury Department for materially assisting or supporting the

kingpin.

 

2 LS. Dep’t of State, Presidential Designation of Foreign Narcotics Kingpins, June 1, 2004, available at;
https;//200 1-2009.state, gov/p/ini/ris/prsrl/ps/33038.htm

3 U.S, Dep’t of the Treasury, Recent OFAC Actions, June 1, 2004, available at: https://Avww.treasury.2ov/resource-
center/sanctions/OFAC-Enforcement/Pages/2004060 | aspx

4 Fe.

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 9 of 51

JURISDICTION AND VENUE

44, Jurisdiction exists under 28 U.S.C. §1331 for this civil action arising under the laws
of the United States.

A5. Jurisdiction also arises and under 28 U.S.C. §1332(a)(2) for this crvil action
between citizens of a State and citizens or subjects of a foreign state where the amount in
controversy exceeds the sum of $75,000, exclusive of interest and costs.

46, Venue is both proper and convenient in this District under 28 U.S.C. §1391(b).

FACTUAL ALLEGATIONS

47. Various governments have drawn links between the actions of narcotics traffickers
and those of terrorist organizations since at least the early 1980s. The phrase “narco terrorism” is
attributed to Peruvian President Fernando Belaunde Terry in 1982. When gunmen attacked a
police station in rural Peru, he blamed guerrillas who he said worked with drug traffickers. It was
an act of “narco terrorism,” he said, “the union of the vice of narcotics with the violence of
tervorism.”°

48. The concept of “narco terrorism” or drug traffickers engaged in terrorist actions,
gained traction in neighboring Colombia in the 1980s and 1990s, In Colombia, there were three
distinct forces: insurgent guerrilla organizations including the Revolutionary Armed Forces of
Colombia or FARC that became heavily involved with drug trafficking; drug traffickers such as
those in the Medellin Cartel employing terroristic tactics; and paramilitary groups, who banded

together and were heavily involved in drug trafficking.

 

5 https://wayw.upi.cam/Archives/1982/03/69/Police-station-attacked-near-site-of-Peru-prison-
break/2901384498000/,

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 10 of 51

49, All three of these forces in Colombia, the guerrillas, drug traffickers and
patamilitaties, engaged in significant business with Mexican cartels, working with them to traffic
cocaine. There is also evidence that these Colombian groups shared their terrorist techniques,
including car-bombing technology, with the Mexican cartels.

50. Domestic and international pressure on Colombian guerrillas and drug traffickers
greatly diminished their effectiveness and international operations. Mexican drug cartels, armed
with new terrorist techniques became stronger, filling the void left by the Colombians and gaining
a larger share of the cocaine profits as well as the smuggling other drugs to the United States.

IL History of the Juarez Cartel and La Linea

51. During the 1980s, those Mexican drug traffickers including Miguel Angel Felix-
Gallardo, also known as “El Padrino” (“the Godfather”), rose to dominate Mexico’s illegal drug
trade and establish the Guadalajara Cartel. They engaged in extraordinary acts of violence directed
at civilians, Mexican authorities and U.S. law enforcement agencies. In 1985, members of the
Guadalajara Cartel ordered the kidnapping, rape, torture and murder of Drug Enforcement Agency
agent Enrique “Kiki” Camarena. In a symbolic act which has become all too common among
narco-terrorists, agent Camarena was found badly beaten in a staged position in boxer shorts, his
hands and legs bound with a stick forced into his rectum.® Felix-Gallardo was found guilty of the
DEA agent’s murder and sentenced to 37 years in a Mexican ptison.’ Unable to effectively direct
the cartel from prison, Felix-Gallardo relinquished control over the cartel’s lucrative drug corridors
to the U.S. known as “plazas ” to his extended family and associates. Joaquin Guzman Loera, also

known as “EL Chapo,” and his partner, Ismael “El Mayo” Zambada, eventually assumed control

 

6 Ioan Grillo, El Narco: Inside Mexico’s Criminal Insurgency, pg. 67 (2011); citing generally, Elaine Shannon,

Desperados (1988).
7“NMfexican court nixes 70-year-old capo’s plea for house arrest,” Associated Press, February 20, 2019 available at

https://apnews.com/53b4662db846462 1 b69fl Gee93f1 6034

10

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 11 of 51

of the Baja California and Sonora corridor operating as the Sinaloa Cartel, The state of Chihuahua
was taken over by Rafael Aguilar Guajardo, whose operations would become the Juarez Cartel.
In 1993. Guajardo was murdered and Amado Carrillo Fuentes took control of the cartel.

52, Amado Cartillo Fuentes, who would become known as “El Seftor de Los Cielos”
(“The Lord of the Skies”) and his younger brothers Vicente and Rodolfo, significantly expanded
the Judrez Cartel’s drug trafficking operations in the 1990s. Under the direction of Carrillo
Fuentes, the Cartel’s illicit enterprise grew exponentially to include international drug trafficking,
kidnapping, human trafficking, and money laundering.? Known for using a fleet of aircraft, the
Juarez, Cartel transported drugs directly from drug producers in Central and South American to
Mexico. From Mexico, the Cartel moved the drugs to the U.S. Importantly, the Juarez Cartel,
under the leadership of Carrillo Fuentes, continued to engage in political assassinations and
intimidation of civilians and local public officials.

53. In 1997, Amado suddenly died during plastic surgery. Vicente, who is known as
“Fl Viceroy,” his brother Rodolfo, who was known as “El Nifio do Oro” (“Golden Child”), and
their nephew Vicente Carrillo Leyva assumed control of the cartel.

54, Sometime in the 1990s or early 2000s, the Judrez and Sinaloa cartels established
working alliances, which included financial partnerships in drug shipments, sharing transportation
resources, and the leverage of corrupt officials. In June 2000, the U.S. designated Vicente Carrillo

Fuentes a “kingpin” under the Foreign Drug Kingpin Designation Act, along with eleven other

 

® hitps://www.insightcrime.ore/mexico-organized-crime-news/I uarez-cartel-profile/

il

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 12 of 51

cartel leaders.? On June 1, 2004, the Vicente Carrillo Fuentes Organization (a/k/a CFO; a/k/a
Juarez Cartel) was added to the Foreign Narcotics Kingpin Designation Act.!°

55, The partnership between the Sinaloa and Juarez cartels fractured in 2004 after
Rodolfo killed several of Guzman’s Sinaloa associates. Guzman demanded retaliation, and
Rodolfo was murdered with his wife as they walked out of a movie theater in September 2004.
Guzman’s brother, Arturo, was killed a few months later while in prison. The killings would mark
the beginning of an increasingly violent, decades-long war between the cartels.

56. While the catalyst for the Sinaloa and Juarez cartels’ war was personal, the violent
struggle between the organizations grew and centered on the control of the lucrative plazas and
drug trafficking infrastructure in Sonora and Chihuahua, and particularly the Juarez Valley and
Ciudad Judrez, and the border between Sonora and Chihuahua, Both cartels recruited additional
forces employing corrupt police officers, former members of the military and local gangs. Some
of the Sinaloa Cartel’s mercenaries became known as the Gente Nueva (“New People”). The
Judrez Cartel recruited Mexican police officers, military personnel and federal armed forces to join
its violent armed wings. The Juarez Cartel also aligned with a U.S.-based gang, Barrio Azteca in
El Paso, Texas, among other U.S. cities. The partnership with Barrio Azteca provided the Juarez,
Cartel with additional forces to conduct violent attacks. The Mexican cartels’ violence left
hundreds of thousands dead, many of whom were innocent ctvilians.

57. Between 2007 and 2019, there were more than 277,000 murders in Mexico

according to police reports, In various years, the Mexican government has estimated that more

 

5 Dep't of Treasury, Specially Designated Nationals and Blocked Persons List, The Office of Assets Control at p.
305, 614 (last updated March 12, 2020); see also Dep’t of Treasury, Sanctions Pursuant to the Foreign Narcotics
Kingpin Designation Act, The Office of Foreign Assets Control at p. 1 (last updated June 11, 2019),

t].S, Dep’t of State, Presidential Designation of Foreign Narcotics Kingpins, June 1, 2004, available at:
https://200 1-2009.state.cov/p/ini/rls/prsvi/ps/33038.htm

12

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 13 of 51

than two-thirds of these homicides were committed by cartels. In response to such attacks Mexican
prosecutors have used terrorist criminal charges against cartel operatives on various occasions over
the last decade, |!

58. In 1997 and again in 2000, a Texas grand jury indicted Vicente Carrillo Fuentes for
several crimes, including murder, drug trafficking, and money laundering. Mexican authorities
eventually arrested Vicente Carrillo Fuentes on October 9, 2014, in Toxreon, Coahuila. Since
Vicente Carrillo Fuentes’ arrest, a succession of senior members of La Lfnea and affiliates have
led the Juarez Cartel. Recently, the Cartel has begun using the name the New Juarez Cartel.

59. The Juérez Cartel has developed into an increasingly sophisticated armed group
with guerilla and paramilitary capabilities. The group includes former members of the Mexican
military and police. The Juarez Cartel equips its members with body armor and helmets and their
weapons includes fully automatic machine guns, 50 caliber rifles, as well as car bombs and other
improvised explosive devices.

60. In addition to eliminating rivals, the Judrez Cartel and its affiliates use violence to
intimidate and coerce the civilian population and to influence the policy of the Mexican
government. These violent acts include mass killings. Many of these killings include grotesque
acts of violence and intimidation such as tape, torture, decapitation and mutilation.'? The Juarez
Cartel has bombed police and military targets, kidnapped and assassinated political figures,
journalists, criminal justice activists, religious figures, doctors and innocent civilians to protect

and strengthen its power, its territory, and its illegal activities. In many instances, the Juarez Cartel

 

‘| Among those charged were operatives who seized trucks and left them burning to block roads while cartel
operatives shot down a military helicopter with a rocket-propelled grenade in 2015.

2 1¥ Campbell and T Hansen, “Is Narco-Violence in Mexico Terrorism?” 33, No. 2 Bulletin of Latin Am Research,
158, 159 (2614).

13

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 14 of 51

places corpses in public places, hanging them from bridges and buildings and displaying the bodies
in theatrical poses.'? They also burn vehicles after assassinations. Mexican authorities have
labeled the Cartel’s use of violent tactics as “social terrorism,” Many other experts have described
the acts as “Narco-Terrorism.”""

61. These brutal attacks far exceed the simple murder of an individual or even a group.
The attacks are cattied out for dramatic, symbolic, and horrific effects intending to intimidate and
provoke fear. These acts have:

Political ends rather than simply an individual expression of
psychopathology: it is planned and organized, not simply
spontaneous and random; it is revenge and retribution-oriented act
of violence that responds to perceived social inequality, trauma,
abuse, marginalisation, frustration and humiliation; it is dramatic
and spectacular and designed to seek publicity, renown, celebrity,
recognition, and reaction; and it is violence committed primarily by
young males, many of whom are poor and socially deprived
(although those ordering narco-terrorism do not necessarily share
those characteristics); it is violence that transforms society and
instills fear, chaos, alarmism and governmental response.

62. Examples of attacks conducted by the Juarez Cartel and its affiliates demonstrate
their terrorist tactics and methods:

63. In July 2010, the armed wing of the Judrez Cartel, La Linea, conducted a sinister
car bombing plot targeting the Ciudad Judrez first responders and civilians. Dressing a wounded,
innocent man in a police uniform, La Linea members lured first responders to the scene before
detonating the device. The cat bomb killed four people, including the wounded man, a doctor, an

innocent bystander, and a policeman. Twenty others were injured. Authorities believed twenty

pounds of plastic explosives packed with 3-inch drywall nails as shrapnel were used. US.

 

3 Ted
Ted.
5 Je at 162.

14

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 15 of 51

authorities described La Linea’s car bombing as similar to “... terror tactics generally seen in Iraq
and Afghanistan — mass video-recorded decapitations, targeting of civilians, and most recently the
July 15 VBIED [vehicle-borne improvised explosive device or car bomb] — to instill fear among
rivals, law enforcement and the general public.”'® La Linea graffiti found near the scene threatened
future bombings: “we still have car bombs.”

64. In the same month, La Linea assassinated the deputy attorney general for the
Mexican state of Chihuahua, prosecutor Sandra Ivonne Salas Garcia.

65. On January 31, 2010, gunmen from the Judvez Cartel’s elite assassination squad,
Los Linces (“The Lynxes”) and Judrez Cartel’s other armed wing Barrio Azteca indiscriminately
massacred victims celebrating at a Judrez neighborhood birthday party, The attack killed sixteen
and wounded twenty, Most of the victims were teenagers, and none of the victims were known to
be associated with cartels or drug gangs. The attackers, who arrived in a convoy of seven trucks,
closed off surrounding streets before entering the party.

66, Before the birthday party massacre, Los Linces previously attacked and
assassinated Mexican political officials.

67. The elite hit squad is behind the February 22, 2009, attack against then-Chihuahua
Governor Jose Reyes Baeza Terrazas, which killed one of his bodyguards and injured others.
According to Mexican authorities, one of the assailants captured after the assault was a former
military officer suspected of being a member of Los Linces. A similar attack occurred in February

2.020 which wounded two bodyguards of the current Governor Javier Corral.

 

\6 “Mexican Drug Cartels’ New Weapon in Border War - The Car Bomb; US authorities warn of potential
‘American casualties’ after blast near EI Paso,” ABC News, August 12, 2010, available at
https://abenews,20.conyBlotter/mexican-drug-cartels-weapon-border-war-car-bomb/story?id=1 1383665

i5

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 16 of 51

68. Officials say Los Linces also killed Pedro Aragonez on August 11,2009. Aragonez
was the forensic science director of the Chihuahua state Attorney General’s office. At the time of
his death, Aragonez was investigating links between state police agents and scores of gangland
killings.

69, Los Linces assassinated former Aquiles Serdén, Chihuahua mayor Leonel Roberto
Carrillo Marquez on November 28, 2008. Assassins shot Carrillo Marquez in the face and dumped
his body, along with two others, near a cacetrack,

70, The Juérez Cartel has targeted Americans as well as Mexican citizens, On March
13, 2010, assassins from the Judérez Cartel’s Barrio Azteca armed wing murdered U.S. consulate
employee Lesley Enriquez Redelfs and her husband Arthur Redelfs, who was an Ei Paso County
Sheriff’s Detention Officer, Moments later that same day, Barrio Azteca hitmen assassinated Jorge
Alberto Salcido Ceniceros, who was the husband of U.S. Consulate employee Hilda Edith Antillon
Jimenez. The Cartel carried out these attacks in broad daylight, targeting these officials while they
attended a children’s birthday party in Judrez sponsored by the U.S. Consulate. Barrio Azteca
members surrounded the Redelfs in their vehicle near the Paso Del Norte Bridge in Juarez, Mexico,
and repeatedly fired into the car. Lesley Enriquez Redelfs was pregnant at the time of her killing
and her seven-month-old daughter was in the back seat. Salcido was killed in a separate shooting
minutes later.

71, On June 30, 2010, Sandra Ivonne Salas Garcia, a state internal affairs prosecutor in
Chihuahua State, was slain in a roadside attack that also killed one of her bodyguards. Cristian
“Bl Cris” Rosado Mendoza, who identified himself as a member of La Linea, admitted to the
killing. Rosado explained that La Linea leaders ordered Salas’ execution because of her

investigations into cartel members, -

16

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 17 of 51

72, In 2012, Jose Antonio Acosta-Hernandez, also known as “EI Diego,” was
extradited to the U.S. to face charges related to crimes committed by the Judrez Cartel and Barrio
Azteca. Acosta-Hernandez pled guilty to directing or participating in over 1,500 murders since
2008, inchuding the birthday massacre of teenagers in January 2010 and the assassinations of the
Redelfs and Salcido in March 2010, Acosta~Hermandez admitted leading the armed enforcement
wing of the Juarez Cartel, La Linea, and directing the alliance with Barrio Azteca. At his
sentencing, U.S. prosecutors stated, “[a]s the leader of La Linea’s enforcement wing, Mr, Acosta-
Hernandez directed a reign of terror.” DEA officials described Acosta-Hernandez as “a cold-
blooded murderer with no respect for human life or the rule of law.”!7 Acosta-Hernandez is
serving seven concurrent life terms, three additional consecutive life terms, and 20 years in U.S.
federal prison.

73, To further their illegal drug trafficking and extortion, the Judrez Cartel seizes
functions of the local and state government through corruption, intimidation, and violence. Asa
non-state actor, the Cartel dictates policy favorable to its illegal activities and exercise its control.
The Cartel influences personnel decisions, movement of non-federal police, deciding and granting
individual businesses the right to operate and imposing taxes on those businesses and select
citizens. !® “Cartel terrorism. ..is not ‘just business’ but is the use of violence to intimidate, destroy
and terrorize opponents ~ be they representatives of the government, rival cartels or the general

public.”?

 

'7“Jy4rez, Drug Cartel Leader Pleads Guilty to Charges Related to U.S. Consulate Murders and Is Sentenced to Life
in Prison; Defendant Admits to Directing or Participating in More than 1,500 Murders since 2008,” U.S, Department
of Justice, April 5, 2012, available at https://www. justice 2ov/opa/pr/ juarez-drug-cartel-leader-pleads-guilty-
charees-related-us-consulate-murders-and-sentenced

18 id

Wid.

17

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 18 of 51

74. The Judrez Cartel has also engaged in an aggressive propaganda campaign. For the
Judrez Cartel, “this is not only a violent struggle for control of drug markets, but it is a struggle to
control the hearts and minds of people.” The Judrez Cartel used a campaign of YouTube videos,
narco-blogs, pro-cartel musical ballads and the placement of intimidating signs and banners to
threaten local government leaders, claiming they are the legitimate leaders of the community.

75, The Mexican Department of Public Security labels areas controlled by cartels as

| Experts say their

zones of impunity. In 2008, 2,204 zones of impunity existed in Mexico.”
number has increased in the years since. Within these zones, cartels act as an effective shadow
government — imposing taxes, extorting businesses, trafficking drugs, and terrorizing the civilian
population without restriction. “Cartel bosses, often linked to political insiders, become de facto
political and economic bosses of these impunity zones.”** The Juarez Cartel had long been actively
engaged in this activity including in the weeks and days before the November 4, 2019 killings. On
November 3, 2019, The Judrez Cartel attacked a faction of the rival Sonora Cartel in Agua Prieta,
Sonora, Mexico, a drug plaza on the Arizona/Mexico border — unconcerned about governmental
interference.

76, The Juarez Cartel’s acts of terror are consistent with the attacks against the Miller,
Johnson, Langford and LeBaron families. According to General Homero Mendoza, Chief of Staff
for Mexico’s Secretary of Defense, La Linea reacted to the threat posed by the Sinaloa Cartel’s
Log Salazar faction in Chihuahua by assassinating Christina, Rhonita and Dawna and their children

and instilling fear in the community. ‘The killings demonstrate both La Linca’s control of the

highway crossing from Sonora into Chihuahua and their intolerance for any perceived connection

 

20 Testimony of Howard Campbell, Hearing on U.S.-Mexico Border Violence Commission on Foreign Relations,
US, Senate, 111 Congress, First Session (March 30, 2009).

21 Td, at 163.

2 Td

18

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 19 of 51

to the Salazar faction. The fear caused by La Linea’s attack on Plaintiffs establishes control over
this vital drug smuggling route and forces the public to surrender to the powerful cartel’s illegal
activities,

77. The Judrez Cartel has engaged in a decades-long effort to maintain-a state of terror
and unrest throughout Chihuahua and parts of Sonora. The goal of their campaign of terror has
been to paralyze, intimidate, and threaten the Mexican government, local police, prosecutors, and
the civilian population. Evidence of the Cartel’s effectiveness to influence Mexican government
policy is visible in the Cartel’s unrestricted drug trade, its extortion of the civilian population, its
establishment of illegal check points on certain roads, its control of plazas, and its ability to act
indiscriminately and without concern for local laws or interference of any sort. The Cartel’s
influence is evident in its brazen attempts to intimidate these victims’ families from speaking out
against these violent attacks.

78. The sheer number of the killings committed by all of Mexico’s criminal cartels
demonstrates their ability to act with impunity. The Juarez and Sinaloa cartels have collectively
murdered approximately 10,000 individuals in and near Ciudad Juarez alone from 2008 through
2012.”

I. The La Mora Attacks

79. In the last week of October 2019, approximately one hundred (100) men were

directed to a ranch owned by a member of the La Linea section of the Juarez cartel.2" Present at

the meeting were two former members of the Sonora cartel whe had defected to La Linea in mid-

 

a id

4 FBI 302 of Confidential Witness A dated December 20, 2019, p. 3. Confidential Witness A (“CW-A") is a
member of the Judrez Cartel and La Linea who attended planning meetings and participated in the attacks in Agua
Prieta, in Sonora, Mexico on November 3, 2019,

19

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 20 of 51

2019.7 At the ranch, the men were told that they were planning an attack on Sonora cartel
members in Agua Prieta. “[T]he purpose of the attack [,..] in Agua Prieta was [...] to gain some
level of control over the Agua Prieta plaza” for La Linea and the Juarez cartel.2° “The 100 men
were divided into two groups — one group of approximately 60... and a second group of
approximately 40...?27

80. On Sunday, November 3, 2019, the forty (40) men left the ranch at approximately
5:00 pm in four vehicles.“® They were carrying AK-47’s, AR-15’s, and extra magazines of .223
caliber ammunition2? The men were dressed in civilian clothes and some wore helmets.?° They
were divided into two groups to travel to the staging area in the mountains intersecting San Miguel
to La Mora in Chihuahua, Mexico and to ambush any vehicles, civilian or otherwise on these
roads,7!

81. The other sixty (60) militants left the ranch around 8:00 p.m. on Sunday, November
3, 2019-—three hours after the first group departed.” These men were ordered into Agua Prieta,

Sonora, to burn cars, open fire in the streets, fight local cartel members, and attempt to take control

of the plaza.*? On the evening of November 3", a large convoy of cartel soldiers was seen heading

 

25 td.

26 Id.

27 id

28 idat 4,

29 Id.

30 Ta.

3 Witness Statement of Confidential Witness B to the Office of the Asst. Prosecutor for the Investigation of
Organized Crime in Mexico, pg, 7 (November 22, 2019). Confidential Witness B (“CW-B”) is a member of the
Judrez Cartel and was present at the killing of Maria Rhonita LeBaron and her children. He has cooperated with the
Mexican authorities and given a witness statement and physical evidence to the authorities in the presence of his
counsel.

2 FBI 302 of CW-A at p. 4.

33 Witness Statement of CW-B, pg. 9.

20

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 21 of 51

through the village of Pancho Villa toward Agua Prieta. Very early in the morning on November
4, 2019 the group reached Agua Prieta, fired upon three houses and set two of them on fire"

82. On the morning of Monday, November 4, 2019, mothers Maria Rhonita LeBaron,
Christina Langford, Dawna Ray and their children formed a three-car caravan in La Mora, Sonora,
Mexico for their travel to the United States and Colonia LeBaron, Chihuahua, Mexico.

83, Maria Rhonita LeBaron and her four children were traveling to Phoenix, Arizona
to pick up her husband, Howard Miller, at the airport. Howard had finished a month of work in
the oil fields of North Dakota and was traveling to Arizona to reunite with his wife and children.
They planned to return to La Mora after spending a few days together shopping and enjoying
Phoenix.

84. Christina Langford planned to accompany Rhonita to the main highway and then
head to Colonia LeBaron in Chihuahua, Mexico to meet her husband Tyler and their five children.
Christina and Tyler planned to leave Colonia LeBaron the next day and begin their family’s
permanent move back to North Dakota.

85.  Dawna Ray also planned to accompany Rhonita to the main highway and then split
off to attend the wedding of family member Kendra Miller in Colonia LeBaron in Chihuahua.

86. The planned route was used frequenily by the families.

87. In the first vehicle, a white 2014 Chevrolet Suburban LT was Christina Langford
and her seven-month-old infant F.M.J.

88. In the second vehicle, also a white Chevrolet Suburban, was Dawna Ray and nine

of her children — D.L., T.L., L.L., K.L., M.L., C.L., X.L., B.L., and J.L.

 

34 PRY 302 of Confidential Witness A, at p. 5.

21

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 22 of 51

89, And in the third car, a black Chevrolet Suburban, was Maria Rhonita LeBaron and
four of her children — H.M. Jr., K.B.M, T.A.M, and T.G.M.

90. On the morning of November 4, 2019, La Linea members took control of the road
between San Miguel and Bjido Pancho Villa, as instructed, by establishing two outposts in the hills
above. Fourteen kilometers separated the outposts from one another,

91. Soon after departing La Mora, the bearing on Rhonita’s front passenger wheel
failed, After examining the vehicle and determining it could not be driven, Christina and Dawna
helped Rhonita and her children exit the broken-down vehicle and Dawna drove Rhonita back to
La Mora. The cell phone tower was not operating that morning. Christina continued with her trip

to Colonia LeBaron.

Bee eat

 

22

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 23 of 51

92. The distance from the broken-down vehicle to the location of the first hit team
perched in the hills was approximately 1.25 kilometers. The hit team saw, through binoculars, the
three SUVs from their hiding spot in the hiils.*®

93. After dropping Rhonita and her children off at her mother-in-law’s home in La
Mora, Dawna left again for Chihuahua.

94, Upon returning to La Mora, Rhonita asked to borrow her mother-in-law’s white
Chevroiet Suburban and asked her brother-in-law, Andre Miller, to meet her at the broken-down
vehicle to help transfer her belongings to the new vehicle. After her mother-in-law agreed to loan
her the car and Andre agreed to help with the transfer, Rhonita then returned to the broken-down
vehicle to collect her belongings. Andre went to pick up a trailer and find someone who could
help him tow the broken-down vehicle back to town. Andre never saw Rhonita and her children
again.

95. Approximately twenty (20) minutes later, Dawna returned to the scene of the
broken-down black Suburban and drove on, The first La Linea hit team allowed Christina’s and
Dawna’s vehicles to pass, knowing a second hit team was lying in wait further down the road.*

96. Approximately twenty-five (25) minutes after restarting her trip, Rhonita reached
her broken-down vehicle and stopped to transfer belongings between cars. She decided not to wait
for Andre to assist her and she moved the two car seats, their luggage and her other belongings
from one vehicle to the other. Once repacked, Rhonita rushed to catch up with Christina and

Dawna.

 

35 Witness Statement of CW-B, at pg. 5. See also, Application for Arrest Warrant for Sergio Valenzuela Palacios, at
pg. 33, January 27, 2020.
36 Wimess Staternent of CW-B, at pg. 8

23

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 24 of 51

97, ELM. Iv. was in the front seat with his mom, twins T.A.M. and T.G.M. were in the
middle row, and K.B.M. was in the third row.

98. A few minutes up the road, Rhonita’s vehicle came under heavy gunfire from the
first hit team. For at least ten (10) minutes, assailants repeatedly fired automatic and belt-fed
machine gun rounds into this Suburban.

99, The ambush did not immediately take the lives of Rhonita and her children.
Evidence shows that H.M. Jr. tried to escape the vehicle. His car door was found open and his
legs hung outside of the passenger side door. During the shooting, assailants approached the
vehicle and bullet casings were found around the vehicle.

100. A member of the Judrez Cartel videotaped part of the assault. On the video, cartel
members can be seen approaching the vehicle. One of the sicarios stated, “they're going to finish
it off dude...” “They’re still there....” Another voice states “shoot him, don’t trust...”, “burn

it....? Near the end of the recoding, in the background, a sicario says, “it’s in ruins now.

Sniper view

BPC a

ce
Nov. 4, 2019, a Chevy
Suburban was hit by
bullets and set on fire.

Ser

Rhonita LeBaron, her 8-month-cld
twins EM. & 7M, and her £2-year-oid
son H.M. and her 10-year-old
daughter K.M. were killed,

Ee

 

 

3! Technical Report of National Planning Center of Analysis and Information for the Fight against Crime, Attorney
General of the Republic of Mexico, File VID_20191104_103539, p 119.

24

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 25 of 51

101. Roughly 14 kilometers away and at approximately the same time as the attack on
Rhonita and her children, the vehicles carrying Christina and Dawna also came under heavy
gunfire.

102. Attackers shot at Christina’s vehicle from a hill above, Bullets entered her vehicle

from a downward diagonal angle.

Vahicle 1
Christina Langford kifled
f her 7 month old daughter &
survived

Vehicle 2
Dawna Ray
+2 boys T.L. and AL. were killed
+7 Children (survived)

Snipers
i eRe ty
_ from the victims]

 

103. After taking gunfire and being shot in the hip, Christina exited her vehicle with her
hands in the air to show the attackers that she was an unarmed and harmless woman, The gunmen
continued to fire, shooting her in the chest and murdering her. Seven-month-old baby F.M.J. was
in her car seat in the back seat. Bullets penetrated her car seat, Fortunately, none of the shots hit
her.

104. Shortly after the attack on Christina began, Dawna arrived on the scene and saw
Christina outside of her vehicle. Dawna tried to exit her vehicie but was shot at. She got back into
the Suburban but could not restart the car after it suffered heavy gunfire. Knowing she was trapped

and under unceasing attack, Dawna told her children to “get down right now. She was trying to
& ¥

20

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 26 of 51

pray to the Lord.* K.L., aged fourteen, and R.L., aged two-years old, were in the front row with
Dawna. D.L. (thirteen years old) and T.L. (eleven years old) were in the second row with BL.
(eight-months old). X.L. (four years old), M.L. (nine years old), and C.L. (eight years old) are
believed to have been in the third row. T.L. jumped into the second row to move B.L.’s car seat
onto the floor when the attack began.

105. Approximately fifteen gunmen fired directly into Dawna’s vehicle. The attackers
shot into the vehicle from the front and the ridge above, killing Dawna and her cleven-year old son
T.L., and two-year old son R.L. T.L. was found in the middle of the second tow curled in a fetal
position. He was shot through the head and shoulders. Dawna was slouched over the steering
wheel, shot thirteen times, twice in the head and eleven times throughout her body. R.L. was found
dead on the passenger floorboard with two-to-three bullet holes. According to the surviving
Langford children, the attackers wore masks, used long guns and fired many bullets. “They just
started hitting the car at first with a bunch of bullets. Just started shooting rapidly at us,” said
D.L2? Authorities found over two hundred shell casings at the scene of Christina and Dawna’s
murders.

106. Before leaving the attack, the gunmen “got us out of the car and they just got us on
the floor and they just drove off.”*°

107, After the attackers left, “we walked a little while until we couidn’t carry [the
younger children] anymore.”"! The children decided that thirteen-year-old D.L. should wall for

help because he had not been shot. D,L. hid his six other surviving brothers and sisters in a bush

 

38 Interview of D.L., ABC News, Noveinber 11, 2019. hitps://abonews.eo.com/International/teen-survivor-recal|s-
horrifying-details-ambush-mexico-killed/story?id=66893436

39 fad,

40 Fed,

dl Id

26

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 27 of 51

about fifty (50) meters from the Suburban, where his mother’s, two brothers’ and his aunt’s dead
bodies lay.

108. DL. left his siblings and began to follow a slope towards his house. After walking
twelve kilometers, D.L. climbed to the top of a ridge, afraid he was being followed or shot at. He
hid for an additional hour before continuing his trek home. D.L. walked approximately 22
kilometers back to La Mora where be informed his family of the attack and the need for help for
his injured siblings.

109, Atapproximately 10:30 a.m., Andre returned to Rhonita’s broken-down Suburban
to load it onto the trailer. Rhonita had already moved the car seats and luggage and left before
Andre arrived. After five minutes, Andre noticed smoke to the east of the road, but kept working
on the vehicle. Two minutes later, he turned to where he saw the smoke and noticed a little flame,
so he kept his eye on the area for about five minutes before hearing an explosion. A massive fire
erupted. Andre recorded the fire on his phone. In the video Andre remarks, “Someone’s truck is
burning... it barely started. Someone just blew up their truck.” Wortied that the truck that “just
blew up” might be Rhonita’s, Andre went to investigate the fire. At the scene, the fire engulfed
the Suburban but Andre recognized the license plate as his mother’s. Andre further saw bullet
shells on the ground, and that the vehicle was full of bullet holes. Because the fire was so intense
and because the front passenger-side door was open, Andre could not tell if Rhonita and the kids
were inside or had been kidnapped. |

110. Andre walked over a small hill near the burning vehicle and saw three people
dressed in all black and wearing military helmets walking cast on the road that leads to Chihuahua,

lll. Terrified, Andre unhooked the trailer from his vehicle and immediately drove back

toward La Mora. He was unable to make any calls because cell phone service was out.

27

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 28 of 51

112. After arriving back in La Mora, Andre Miller went to his parents’ home to tell them
what he saw. He spoke to his mother and then went to find his father, Kenny Miller, at an uncle’s
house.

113, After hearing the news from Andre, the senior Miller family members used their
connections to call the police from neighboring towns to help them go up to the location of the
burning Suburban. Calls were made by the police chief of Bavispe to state and federal police
forces.

114. With the cell phone towers not working, the families used Wi-Fi connections and a
satellite phone to communicate. Family members sent numerous messages about the attacks via
the families’ WhatsApp messenger chat group.

115. Andre, Kenny, and other Miller family members in La Mora went to the area where
the Suburban Rhonita was driving was on fire. After they saw that there was nothing they could
do to help anyone in the vehicle, and fearing for their own lives, they went back to Kenny Miller’s
house to wait for more assistance from local authorities. Around ihis time, they saw several
vehicles with militant-dressed men with weapons head into La Sierra.

116. At around the same time, Rhonita’s parents Shalom and Adrian were together in
Galeana, running an errand,*? Shalom received a phone call from her sister, Nahoma Jensen,
asking Shalom if she had any information from Rhonita, Nahoma then sent Shalom an audio
message she had received from relative Margarita Langford, stating that Rhonita’s vehicle had
been shot up, that she and the children had not been found, and that Dawna and Christina were not

answering theit phones. Margarita was desperate, stating “I hope everyone is alright, P’m about to

lose my mind...”

 

42 Galena is near Colonia LeBaron, Mexico on the apposite side of La Sierra, southeast of La Mora,

28

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 29 of 51

17. Family members, including Tyler, tried reaching Christina and Dawna on their cell
phones without success,

118. Shalom and Adrian received calls from family members offering assistance to
search for the women and children. The phone calls provided additional details of information
about what each knew of the events.

119. While Shalom and Adrian were speaking to other family members and trying to
assemble a search team, Shalom received a call informing her that Rhonita and the children were
dead.

120. Adrian, Shalom and other LeBaron family members decided to search for Rhonita
and the kids.

121. After gathering a search team, Adrian, Julian, and other extended LeBaron family
members met in Galeana and set off north toward La Mora to begin the search for the missing
women and children.

122. Atapproximately 3:00 p.m., the search team arrived at Janos and were stopped by
the authorities from proceeding further. Authorities feared gunfire from the cartels and prevented
the families from driving through. Eventually they were permitted to proceed. At approximately
4:00 p.m., the family arrived at Pancho Villa, where they were stopped again by the authorities.

123. The search teams waited in Pancho Villa until approximately 5:00 p.m. It was
during this time period that non-party David Langford arrived to meet with Adrian and the others.

124, During this time, Howard Miller was in his apartment in North Dakota, getting
ready for a late afternoon flight to Phoenix, where he was to reunite with Rhonita and the kids.
When he received word that Rhonita’s vehicle was found shot up and burning and that his wife

and children were missing, he frantically tried to get on an earlier flight, but was unable to do so.

29

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 30 of 51

A short while later, he received a telephone call from one of his sisters informing him that Rhonita
and the kids were most likely dead.

125, The Miller family resumed their search for Rhonita and her children. While Andre
and other family members were driving to the scene, they came upon Dawna’s son, D.L. walking
down the highway. They immediately put him in their track and brought him back to the family
home in La Mora.

126. D.L. told Andre that his mother, several of his siblings, and Christina had been
killed, and that his other siblings were wounded and hiding near the scene of the attacks,

127. At approximately 5:20 p.m., David Langford received a call informing him that
DL. had made it home, that Dawna and Christina were dead, and several of the Langford children
were seriously ingured.

128. The LeBarons told authorities at Pancho Villa, where they were being prevented
from driving forward, that the Langford children were alive.

129, Upon learning that the Langford children were alive and alone in La Sierra, the
LeBaron family argued with the state authorities in Pancho Villa about permitting them to search
for the children. State authorities had stopped the LeBaron contingent from continuing toward La
Mora because of continued gunfire between La Linea and the Sinaloa gunmen fighting in the
mountains. Over objections from the police, Shalom, Adrian, Justin Ray and non-parties David
Langford, Julian LeBaron, and others set off in search of Christina, Dawna, and the children. The
authorities reluctantly followed them.

130. At approximately 7:30 p.m., the family arrived at the gruesome scene of Christina,
Dawna, and the children’s murders. Each of their vehicles sustained over two hundred shots from

high-powered automatic weapons from all angles and Christina’s body was found approximately

30

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 31 of 51

twenty feet from her vehicle. Her arms were positioned over her head, indicating that her arms
had been raised when she was shot,

131. Julian LeBaron approached Christina’s vehicle expecting to see seven-month old
F.M.J. murdered but when he slid the bullet-riddled car seat cover back, he found F.M.J, alive.

132. F.M.J. was extremely dehydrated. She had just spent the past ten hours alone,
strapped into her car seat. She was soaked in urine and was in shock. Plaintiff Shalom Tucker,
Rhonita’s mother, comforted her, gave her fluids and attempted to improve her condition, F.M.J.
cried through the entire evening as her aunt and Christina’s sister, Deborah Langford, stayed up
trying to comfort her.

133. Justin Ray found his sister, Dawna slumped over the steering wheel of her
Suburban, with at least thirteen bullet wounds, including two to the head. T.L. was in the second
row, crouched in the fetal position and shot in the head. R.L, was down in the passenger floorboard
with three bullet wounds.

134, The search team learned that another of Dawna’s children, nine-year-old M.L., also
went in search of help after D.L, did not return, The group feared M.L. was lost in the dark.

135. Adrian, David Langford, and the others began frantically searching for M.L.

136. After learning from D.L. that his siblings were alive and hiding, the Millers also
left La Mora to begin searching for the kids.

137, Kenny Miller found M.L. at 10:30 p.m. that night. Family members were able to
track her via her footprints as she was missing one shoe, which she removed during the wall to
fend off a snake. When Kenny Miller saw her in the brush, he jumped out of the vehicle he was
riding in and grabbed M.L. She resisted him, thinking he was an attacker, but when she heard “it’s

Uncle Kenny,” she grabbed on to him. Immediately, M.L. said “we have to get the other kids,”

31

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 32 of 51

138. The surviving Langford children were transported, with their father, David
Langford, to hospitals in the United States for treatment while Adrian and the others continued the
search for Rhonita’s vehicle.

139. Adrian found his daughter Rhonita’s vehicle at approximately 11:30 p.m. It was
still smoking fiom the fire that had engulfed it earlier in the day. They remained near the vehicle,
mourning the loss of their daughter and grandchildren and then returned home.

140. Adrian and Shalom returned to the scene of their daughter’s and grandchildren’s
horrific murder at 6:00 a.m. the next day, November 5, 2019. It was then that they were able to
see the devastating scene in daylight for the first time. Nothing but ashes and bones of the five
Miller family members remained. K.B.M.,, ten yeats old, was found in the back seat, hunched
down and gripping what remained of her little pink purse strap. The Suburban was a shell of burnt
metal.

141. Howard landed in Phoenix late in the evening on November 4", After spending an
hout at his sister’s home, he left around 1:30 a.m. on November 5, 2019, driving to his father’s
house in La Mora, Mexico, He arrived at the scene mid-morning on November 5, 2019, where he
too witnessed the hortific scene of his wife’s and children’s murders.

142. ‘Tyler was able to go to the scene of Christina’s murder on November 6, 2019 and
was able to see Christina’s vehicle at the scene.

143, Adrian, Shalom, and the other family members climbed to the top of the hill where
the gunmen had begun their attack. From this elevated vantage point it appears the attackers could
and should have seen that the occupants of the car were not rival cartel members but innocent

women and children, Moreover, they found numerous shell casings on the hill and along the slope

32

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 33 of 51

on the way down and around the burned-out vehicle itself. They also found personal items fiom
the vehicle, such as Rhonita’s checkbook, strewn about on the ground.

144. An examination of the attack site where Dawna, her children, and Christina were
killed also confirms the attackers knew they were firing upon innocent women and children. The
position of Christina’s body indicates assailants shot her after she had moved away from the
vehicle and was waving her arms in the air. Dawna arrived at the scene after Christina had been
shot and she too attempted to leave her vehicle. Thus, the attackers knew they were shooting at
women and children.

145, Adrian and Shalom had the unthinkable task of collecting their daughter’s and
erandchildren’s bones and ashes and transporting the remains back to La Mora for burial within
the three days that is customary in their Mormon faith. The family buried Rhonita’s remains in
the same coffin as those of T.A.M. and T.G.M., and alongside the coffins of H.M. Jy, and K.B.M
in Colonia LeBaron.

146. Justin Ray and his brothers took the bodies of Dawna, TLL., R.L. and Christina.
They took Christina to her mother, Amelia’s, home in La Mora and Dawna and her children to
Dawna and David's home in La Mora. The families prepared the bodies themselves for the
funerals as the medical examiners had not arrived.

147. Dawna and her two children, T.L. and R.L. were buried in La Mora.

148. Christina was buried in Colonia LeBaron.

149, The causes of death as listed on the death certificates issued by the Mexican
government show that Dawna, T.L., R.L. and Christina were all killed as the result of gunshot
wounds. Rhonita and her four children, H.M. Jr., K.B.M., T.A.M. and T.G.M. died as the result

of third-degree burns,

33

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 34 of 51

150. In the days following the attacks, some members of the Judérez Cartel involved in
the attacks fled to the United States, demonstrating the international nature of the Juarez Cartel.
Two of Judrez Cartel members were arrested in the United States and deported to Mexico.

151. Even after these murders, the Judrez Cartel continues to engage in repeated acts of
terrorism, On January 16, 2020, as many as 150 men invaded Las Pomas in Madera, Chihuahua.
They burned twenty-seven (27) houses and seven (7) vehicles and abducted members of the town.

152, The Mexican government has indicted and arrested at least nine of the Juarez
Cartel/I.a Linea members that participated in the activities surrounding the November 4, 2019
murders. The charges include: (a) organized crime for the purpose of committing crimes against
the public health; (b) possession of methamphetamines and marijuana; and (c) possession of
firearms cartridges for exclusive use of the army, navy, and air force. At least one of the arrest
warrants specifically decries prior judicial decisions which found that Juarez Cartel and La Linea
are a criminal organization that has committed crimes in violation of the law against organized
ctime. Juarez Cartel and La Linea are “engaged in various conducts with the aim of committing,
among others, crimes against public health, activities that it has carried out since 2007, and that it
was then commanded by Vicente Carrillo Fuentes, which had within its ranks an operational group
made up of men specialized in the use of firearms, survival techniques in areas such as the
mountains and whose purpose was to attack anyone who tried to invade the territory they

controlled, ,..243

 

43 Application for Arrest Warrant for Sergio Valenzuela Palacios, at pg. 40, January 27, 2020.

34

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 35 of 51

CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF
CIVIL LIABILITY UNDER 18 U.S.C, § 2333(a)
AGAINST DEFENDANT FOR VIOLATIONS OF
18 U.S.C. § 2333 CONSTITUTING ACTS OF INTERNATIONAL TERRORISM

 

153. Plaintiffs adopt and incorporate the allegations and facts contained in prior
paragraphs and in allegations common to all counts.

154, Plaintiffs’! are U.S. nationals injured by reason of an act of international terrorism
and seek damages under 18 U.S.C. § 2333. Plaintiffs’ family members Christina Langford, Dawna
Ray, Maria Rhonita LeBaron, and children H.M. Jr, K.B.M., T.A.M., and T.G.M. were murdered
by Defendant.

155, Plaintiffs were victimized by acts of “international terrorism” as defined by 18
U.S.C. § 23311) which states:

“(1) the term “international terrorism” means activities that--

(A) involve violent acts or acts dangerous to human life that are a violation
of the criminal laws of the United States or of any State, or that would be a
criminal violation if committed within the jurisdiction of the United States
or of any State;

(B) appear to be intended--

(i) to intimidate or coerce a civilian population;

(ii) to influence the policy of a government by intimidation or coercion; or
(iii) to affect the conduct of a government by mass destruction,
assassination, or kidnapping; and

(C) occur primarily outside the territorial jurisdiction of the United States,
or transcend national boundaries in terms of the means by which they are
accomplished, the persons they appear intended to intimidate or coerce, or
the locale in which their perpetrators operate or seek asylum.”

 

44 Adrian LeBaron-Soto is not a United States citizen, but can bring this claim because decedents were al] United
States citizens.

3$

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 36 of 51

156, On November 4, 2019, members of La Linea, a violent wing of the Juarez Cartel,
opened fire on three civilian vehicles, The vehicles were filled with women and children, all United
States citizens.

157, Many occupants of the vehicles were killed. Hight of the children were able to
escape the gunfire and hide in the woods while awaiting assistance.

158. Defendant La Linea is a subgroup of the Judrez Cartel. The Judrez Cartel has been
designated as a foreign narcotics kingpin pursuant to the Foreign Narcotics Kingpin Designation
Act since June 1, 2004. While not designated as a foreign terrorist organization pursuant to Title
8, United States Code, Section 1189, the Judrez Cartel nevertheless engaged in an act of
international terrorism through the commission of these acts directly against the Plaintiffs by
killing Christina Langford, Dawna Ray, Maria Rhonita LeBaron, H.M. Jr., K.B.M., T.A.M. and
T.G.M.

159. Defendant committed these acts directly against Plaintiffs injuring them. by killing
Christina Langford, Dawna Ray, Maria Rhonita LeBaron, H.M. Jr., K.B.M., T.A.M., and T.G.M.
or conspiring to commit acts to provide logistics, financing, safe houses and safe havens,
transportation, communications, funds, transfer of funds, other in-kind material benefit, false
documentation or identification including alias names, weapons, explosives, non-medical training,
and ammunition to further criminal activity of the Juarez Cartel and La Linea.

160, Defendant utilized weapons of mass destruction in violation of the criminal laws
pertaining to acts of international terrorism, 18 U.S.C. § 2332(a), against nationals of the United
States while such nationals were outside the United States. These United States nationals included,

but were not limited to, Christina Langford, Dawna Ray, Maria Rhonita LeBaron, H.M. Jr.,

36

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 37 of 51

K.B.M., T.A.M., and T.G.M., and such use of weapons of mass destruction were intended to
further the criminal terroristic activity of the Juarez Cartel and La Linea.

161. Defendant murdered Christina Langford, Dawna Ray, Maria Rhonita LeBaron,
HLM. Jr, K.B.M., T.A.M., and T.G.M. and/or knowingly aided and abetted or conspired to provide
material support to the perpetrators of such acts, Defendant also aided, abetted, conspired, or
otherwise engaged in or provided material support for the acts of international terrorism, including
but not limited to providing material support and/or aiding and abetting assistance to the Juarez,
Cartel and La Linea. This material support and/or aiding and abetting of acts of international
terrorism allowed Defendant to carry out the injuries and wrongful death of plaintiffs and
specifically Christina Langford, Dawna Ray, Maria Rhonita LeBaron, HLM. Je, K.B.M., T.A.M.,
and T.G.M.

{62, Defendant specifically targeted U.S. nationals as targets of the criminal activity,
shot at cars full of United States citizens, then murdered the vehicles’ drivers, Maria Rhonita
LeBaron, Dawna Ray and Christina Langford, and murdered innocent children, H.M. Jr., K.B.M,,
T.A.M., and T.G.M. Defendant also injured F.M.J who was present, witnessed the attack, was
within the zone of danger of the attack, and has suffered emotional injury as a result of the attack.

163.  Defendant’s activities involved violent and dangerous acts to human life that were,
and are, a violation of the criminal laws of the United States and the State of North Dakota.

164, Defendant’s acts were intended to intimidate or coerce the Mexican and United
States civilian population, to influence policy of the U.S. and Mexican Governments by
" intimidation or coercion, and to affect the conduct of a government by kidnapping, hostage taking,

and assassination.

37

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 38 of 51

165. The November 4, 2019, attacks were the latest and perhaps most ruthless in the
Juarez Cartel’s decades-long struggle to intimidate the civilian population and influence the
Mexican government and local governments not to act.

166. Defendant’s activities occurred outside the territorial jurisdiction of the United
States and transcend international boundaries,

167. Defendant’s acts are therefore acts of international terrorism as defined under 18
U.S.C. §2331(1).

168. Defendant intentionally and purposefully hid and concealed its true identity,
physical whereabouts, and its involvement in the Judrez Cartel and La Linea criminal activities,
including killing several Plaintifts.

169. As a designated organization, or as members of a designated organization and
ctiminal conspiracy, Defendant is a criminal party who proximately caused the deaths and injuries
described herein and is liable for the criminal acts, including acts of international terrorism, the
aiding and abetting of international terrorism, conspiring to commit further acts of international
terror, engaging in a joint single enterprise to conduct international terrorism through tilegal
schemes, and/or the material support and sponsorship of international terrorism.

170. WHEREFORE, Plaintiffs demand judgment against Defendant for their past and
future mental pain and suffering, anguish, emotional distress, loss of solatium, loss of
companionship, society, affection, consortium and guidance, including treble damages under 18
U.S.C, 2333, plus interest, costs, attorneys’ fees, and such other monetary and equitable relief as

this Honorable Court deems appropriate to compensate Plaintiffs.

38

 
Case 1:20-cv-00132-DMT-CRH Document1 Filed 07/23/20 Page 39 of 51

SECOND CLAIM FOR RELIEF
ASSAULT AND BATTERY

171, Plaintiffs adopt and incorporate the allegations and facts contained in prior
paragraphs and in allegations common to all counts.

172. Pursuant to N.D.C.C. 28-01-26.1, the claims for assault and battery survive the
deaths of Estate Plaintiffs.

173. Estate Plaintiffs bring this claim for assault and battery against the Defendant,
because the Judrez Cartel and La Linea unlawfully, violently, willfully, maliciously, and without
just provocation on the part of Estate Plaintiffs, assaulted and battered Estate Plaintiffs by shooting
at cars full of civilian women and children. The shots struck several of the Estate Plaintiffs,
causing serious bodily harm and death.

174. Asa direct and proximate result of the assault and battery, the Estate Plaintiffs
suffered serious and permanent bodily injury that resulted in the deaths of Maria Rhonita LeBaron
and her four children ~- twelve-year-old H.M. Jr., ten-year-old K.B.M., and eight-month-old twins
T.A.M. and T,G.M.; and Christina Langford.

175, Acclaim for assault only is brought by Tyler Johnson, as legal guardian of F.M.J.

176. Tyler Johnson, as legal guardian of F.M.J., brings this claim for assault against the
Defendant, because the Judrez Cartel and La Linea unlawfully, violently, maliciously, and without
just provocation on the part of F.M.J., assaulted F.M.J, by shooting at cars full of civilian women
and children.

177. Asadirect and proximate result of the assault, F.M.J, suffered mental anguish and
reasonable fear of imminent bodily harm during the attack carried out by Defendant.

178, Asa farther direct and proximate cause of the assault and battery described above,

Estate Plaintiffs suffered great physical pain and mental anguish and were injured and disabled.

39

 
 

Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 40 of 51

179, The above-described injuries to Estate Plaintiffs and F.M.J. were caused solely by
the Defendant’s actions.

180. Asa further direct and proximate result of the Defendant’s actions, Estate Plaintiffs
incurred funeral, travel, and other expenses for their injuries.

181, Asa further direct and proximate result of the Defendant’s actions, Estate Plaintiffs
have lost wages and employment opportunities.

182. Defendant acted intentionally, with an evil mind, guided by an evil hand, which
warrants punitive damages.

183. WHEREFORE, Estate Plaintiffs and Tyler Johnson as legal guardian of .M.J.
demand judgment in their favor against Judérez Cartel and La Linea and demand damages in an
amount to be determined by a jury for damagés arising out of assault and battery, including
punitive damages, plus interest, costs, and such other monetary and equitable relief as this
Honorable Court deems appropriate to compensate the Estate Plaintiffs and Tyler Johnson as legal
guardian of F.M.J.

THIRD CLAIM FOR RELIEE
WRONGFUL DEATH

184. Plaintiffs adopt and incorporate the allegations and facts contained in prior
paragraphs and in allegations common to all counts.

185. Plaintiffs bring this claim for wrongful death against the Defendant, because the
Tudrez Cartel and La Linea caused the Decedents’ deaths through such wrongful acts and/or
omissions as knowingly, purposefully, directly and indirectly, assisting, aiding, abetting,
facilitating, materially supporting, incentivizing and/or recklessly disregarding the intentional

commission of killing of civilians, and other murderous attacks and shockingly egregious acts of

40

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 41 of 51

international terrorism against Plaintiffs and their Decedents, and such other wrongful actions and
omissions as set forth herein.

186. Asa direct and proximate result of the wrongful actions and/or omissions of the
Judrez Cartel and La Linea, as set forth herein, Decedents suffered serious emotional and bodily
infuries resulting in their deaths on the dates as referenced herein.

187. Asa direct and proximate result of the wrongful actions and/or omissions of the
Judrez Cartel and La Linea, and the Decedents’ resulting wrongful deaths, the Decedents’ relatives,
representatives, and other survivors, have suffered pecuniary and other losses including but not
limited to loss of earnings and services of pecuniary value, as weil as funeral expenses.

188, Plaintiffs, as Decedents’ surviving relatives and/or representatives, are entitled to
recover damages as a result of the wrongful acts and/or omissions of Juérez Cartel and La Linea,
and the Decedents’ resulting wrongful deaths, as plead herein pursuant to pertinent Wrongful
Death statutes, including N.D.C.C. ch. 32-21.

189. Asadirect and proximate result of the wrongful actions and/or omissions of Juarez
Cartel and La Linea, and the Decedents’ resulting wrongful deaths, the Decedents’ surviving
relatives have suffered and will continue to suffer both economic and non-economic damages
including but not limited to permanent physical and emotional distress, severe trauma, and lasting
physical, emotional, and psychological injuries, for which they have and will continue to incur
actual damages including but not limited to ongoing medical and other expenses.

190, WHEREFORE, Plaintiffs demand judgment in their favor against Judrez Cartel and
La Linea, and demand damages in an amount to be determined by a jury, not less than the statutory

amount, for damages arising out of wrongful death, survival, loss of consortium, loss of solatium,

41

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 42 of 51

and/or loss of services, plus interest, costs, and such other monetary and equitable relief as this
Honorable Court deems appropriate to compensate the Plaintiffs.

FOURTH CLAIM FOR RELIEF
NEGLIGENT AND/OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

191. Plaintiffs adopt and incorporate the allegations and facts contained in prior
paragraphs and in allegations common to ail counts,

192. Pursuant to N.D.C.C. 28-01-26.1, this claim survives the deaths of Estate Plaintiffs.

193, All Plaintiffs bring this claim for negligent and/or intentional infliction of
emotional distress against Judrez Cartel and La Linea, because Judérez Cartel and La Linea
facilitated, assisted, aided, abetted, materially supported, and incentivized acts of murder and
wrongful death, specifically, the shooting at and murdering of women and children and other
shockingly egregious acts of international terrorism discussed herein.

194, Family Member Plaintiffs are entitled to a claim for negligent and/or intentional
infliction of emotional distress despite not being present at the scene. Cases arising out of other
terrorist attacks have removed the presence requirement because it is “sufficiently outrageous and
intended to inflict severe emotional harm upon a person which is not present.” Murphy v. Islamic
Rep. of Iran, 740 F. Supp. 2d 51 (D. D.C. 2010) (citing Heiser Lv. Islamic Rep. of Iran, 659 F.
Supp. 2d 20 (D. D.C. 2009)). The attack on innocent women and children amounts to such an
extreme and outrageous conduct that the Defendant knew such an act would inflict severe
emotional harm on the family members of the victims.

195. Juarez Cartel and La Linea knowingly, and purposefully, directly and indirectly
aided and abetted, intentionally facilitated, and/or recklessly caused the murderous attacks that
resulted in the Estate Plaintiffs’ deaths and substantial emotional injuries their family members

and F.MJ,

42

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 43 of 51

196. Judrez Cartel and La Linea intended or knew or should have known, that their
conduct would lead to the killing of or injury to innocent persons and resulting severe emotional
distress. Judrez Cartel and La Linea intended, knew, or should have known that the murderous
attacks committed by them would kill, maim, and/or permanently injure Decedents and their
Plaintiffs and other innocent people, leaving devastated family members to grieve for their losses
with ongoing physical, psychological and emotional injuries and ongoing post-traumatic stress
disorder.

197. The actions of Judérez Cartel and La Linea were unconscionable and done with an
intentional, malicious, willful, and/or reckless disregard for the rights and lives of those murdered,
and the surviving family members.

198. As a direct and proximate cause of Judrez Cartel and La Linea’s intentional
misconduct and/or reckless disregard for human life, Plaintiffs have suffered and will continue to
suffer severe, debilitating, permanent emotional, and psychiatric disorders, ongoing emotional
distress and anxiety, physical and mental distress, and significant mental injury and impairment
causing ongoing and long-term expenses for medical treatment, services, and counseling and long-
term care, particularly for all minor Plaintiffs.

199, Judrez Cartel and La Linea, by engaging in this intentional, unlawful conduct,
intentionally, grossly negligently, or negligently inflicted emotional distress upon the Plaintiffs.

200, WHEREFORE, Plaintiffs demand judgment in their favor against Juarez Cartel and
La Linea and demand damages in an amount to be determined by a jury, not less than the statutory
amount of $75,000, for damages arising out of wrongful death, survival, loss of consortium, loss
of solatium, and/or loss of services, plus interest, costs, and such other monetary and equitable

relief as this Court deems appropriate to compensate the Plaintiffs..

43

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 44 of 51

FIFTH CLAIM FOR RELIEF
SURVIVAL ACTION

201. Plaintiffs adopt and incorporate the allegations and facts contained in prior
patagraphs and in allegations common to alf counts.

202. Plaintiffs bring this survival action against Juarez Cartel and La Linea, because
Judvez, Cartel and La Linea caused the Decedents’ pain, suffering, and eventual deaths through
such wrongful acts and/or omissions as knowingly, purposefully, directly and indirectly, assisting,
aiding, abetting, facilitating, materially supporting, incentivizing and/or recklessly disregarding
the intentional commission of civilian deaths and injuries, and other murderous attacks and
shockingly egregious acts of international terrorism against Plaintiffs and their Decedents, and
such other wrongful actions and omissions as set forth herein.

203. As a direct and proximate result of the wrongful, intentional, malicious, reckless,
criminal, grossly negligent and negligent acts of Juarez Cartel and La Linea, as described herein,
those killed in the murderous attacks described herein were placed in a severe, often prolonged,
extreme, traumatic, apprehension of harmful, offensive unwarranted bodily contact, injury, and
assault. Those murdered suffered intensely severe and offensive harmful bodily contact, personal
injury, and battery; including but not limited to extreme fear, terror, anxiety, emotional and
psychological distress, knowledge of pending death, physical and emotional trauma, and
intentionally inflicted physical pain.

204. As a direct and proximate result of the wrongful, intentional, malicious, reckless,
criminal acts of Judrez Cartel and La Linea, as described herein, Estate Plaintiffs suffered damages
including conscious pain and suffering, severe trauma, fear, anxiety, permanent physical and
emotional distress, ultimate loss of life and life’s pleasures, companionship and consortium, loss

of family, career, earnings and earning capacity, loss of accretion to their estates, medical expenses

A4

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 45 of 51

and other immeasurable items of damages to be shown at trial. Plaintiffs herein seek and are
entitled to survival damages for those tortured and killed in these murderous attacks.

205, Estate Plaintiffs all experienced conscious pain and suffering and fear of injury
during the attacks by Defendant.

206. Maria Rhonita LeBaron and her children were ambushed with automatic machine
euns and fired upon for at least ten minutes. Before they were killed, they each had time to
comprehend the situation and understand death was likely to occur. There is evidence that H.M.
Jr, tried to escape the vehicle while he and his family were under attack, demonstrating he knew
he was in grave danger. K.M.B. was found curled in the fetal position in the back of the car,
depicting her efforts to protect herself from the gunfire, Each of them were fully aware of the
danger, felt pain when shot and burned in the car, and experienced fear for not only themselves
but their other family members, The cause of death on their death certificates is third-degree burns.

207. After Christina Langford’s car came upon gunfire, she was shot in the hip. She
suffered conscious pain from the injury as she exited her vehicle with her arms up to show the
attackers the car was full of innocent civilians. She also suffered the mental anguish of knowing
that her infant daughter, strapped into the car seat behind her, was also under attack, Defendant
continued to fire and murdered Christina,

208. F.M.J. also suffered conscious pain and suffering. She was strapped into her car
seat for the duration of the attack and for almost 10 hours alone in the desert before she was found,
She had urinated herself repeatedly, was extremely dehydrated and was in shock.

209. Plaintiffs are entitled to all compensatory, punitive, and other damages permitted

under the pertinent survival statutes against the Defendant.

45

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 46 of 51

210. WHEREFORE, Plaintiffs demand judgment in their favor against Judrez Cartel and
La Linea and demand damages in an amount to be determined by a jury, not less than the statutory
amount, for damages arising out of wrongful death, survival, loss of consortium, loss of solatium,
and/or loss of services, plus interest, costs, and such other monetary and equitable relief as this

Honorable Court deems appropriate to compensate the Plaintiffs.

SIXTH CLAIM FOR RELIEF
LOSS OF CONSORTIUM

211, Plaintiffs adopt and incorporate the allegations and facts contained in prior
paragraphs and in allegations common to all counts.

212, Plaintiff Howard Miller and Maria Rhonita LeBaron were married at the time of
the attack.

213. Plaintiff Howard Miller and four Estate Plaintiffs —H.M. Jr., K.M.B., T.A.M., and
T.G.M. — were in a father-child relationship at the time of the attack.

214. Plaintiff T.M. and Maria Rhonita LeBaron were in a mother-child relationship at
the time of the attack. Plaintiff T.M. was also in a sibling relationship with H.M. Jr, K.M.B.,
T.A.M., and T.G.M. at the time of the attacks.

215. Plaintiff A.M. and Maria Rhonita LeBaron were in a mother-child relationship at
the time of the attack. Plaintiff A.M. was also in a sibling relationship with H.M. Jr, K.M.B.,
T.A.M., and T.G.M. at the time of the attacks.

216. Plaintiff Z.M. and Maria Rhonita LeBaron were in a mother-child relationship at
the time of the attack, Plaintiff 7M. was also in a sibling relationship with H.M. Jr., K.M.B.,
T.A.M., and T.G.M. at the time of the attacks.

217. Plaintiff Adrian LeBaron-Soto and Maria Rhonita LeBaron were in a father-child

relationship at the time of the attack.

46

 

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 47 of 51

218. Plaintiff Bathsheba Shalom Tucker and Maria Rhonita LeBaron were in a mother-~
child relationship at the time of the attack.

219. Plaintiff Adriana Jones and Matia Rhonita LeBaron were in a sibling relationship
at the time of the attack.

220, Plaintiff Ruthila LeBaron and Maria Rhonita LeBaron were in a sibling relationship
at the time of the attack.

221. Plaintiff Melissa Conklin and Maria Rhonita LeBaron were in a sibling relationship
at the time of the attack.

222. Plaintiff Laura Corina LeBaron and Maria Rhonita LeBaron were in a sibling
relationship at the time of the attack.

223. Plaintiff Javier LeBaron and Maria Rhonita LeBaron were in a sibling relationship
at the time of the attack.

224, Plaintiff Miguel LeBaron and Maria Rhonita LeBaron were in a sibling relationship
at the time of the attack.

225. Plaintiff Dayer A. LeBaron and Maria Rhonita LeBaron were in a sibling
relationship at the time of the attack.

226, Plaintiff William A. LeBaron and Maria Rhonita LeBaron were in a sibling
relationship at the time of the attack.

227. Plaintiff M.L. and Maria Rhonita LeBaron were in a sibling relationship at the time
of the attack.

228. Plaintiff Rholena Lian Johnson and Maria Rhonita LeBaron were in a sibling

relationship at the time of the attack.

47

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 48 of 51

229, Plaintiff Tyler Johnson and Christina Langford were in a committed romantic
relationship, mirroring that of a marriage at the time of the attack and recognized under Mexican
law as a common law marriage,

230. Plaintiff F.M,J. and Christina Johnson were in a mother-daughter relationship at the
time of the attack.

231. Plaintiff C.C.J. and Christina Langford were in a mother-child relationship at the
time of the attack.

232. Plaintiff J.T.J. and Christina Langford were in a mother-child relationship at the
time of the attack.

233. Plaintiff T.E.J. and Christina Langford were in a mother-child relationship at the
time of the attack.

234, Plaintiff H.JJ. and Christina Langford were in a mother-child relationship at the
time of the attack.

235. Plaintiff E.D.J. and Christina Langford were in a mother-child relationship at the
time of the attack.

236. Plaintiff Amelia Christine Sedgwick and Christina Langford were in a mother-child
relationship at the time of the attack.

237. Plaintiff Elizabeth Ann Langford and Christina Langford were in a sibling
relationship at the time of the attack.

238. Plaintiff Serena Sharon Langford and Christina Langford were in a sibling
relationship at the time of the attack.

239. Plaintiff E.L. and Christina Langford were in a sibling relationship at the time of

the attack.

48

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 49 of 51

240, Plaintiff Isaac Anson Langford and Christina Langford were in a sibling
relationship at the time of the attack,

241. Plaintiff Karen Woolley and Dawna Ray were in a mother-child relationship at the
time of the attack.

242. Plaintiff Jaremy Ryan Ray and Dawna Ray were ina sibling relationship at the time
of the attack.

243, Plaintiff Kerah Ray and Dawna Ray were in a sibling relationship at the time of the
attack,

244. Plaintiff Justin Michael Ray and Dawna Ray were in a sibling relationship at the
time of the attack.

245. Plaintiff James Oliver Ray and Dawna Ray were in a sibling relationship at the time
of the attack.

246, Plaintiff Jonathan Sean Ray and Dawna Ray were in a sibling relationship at the
time of the attack.

247, Plaintiff Amber Ray and Dawna Ray were in a sibling relationship at the time of
the attack.

248. Asaresult of the wrongful acts of the Defendant, the above-Plaintiffs were caused
to suffer, and will continue to suffer in the future, loss of consortium, loss of society, affection and
assistance, all to the detriment of the marital, parental, and sibling relationship.

249, All the injuries and damages were caused solely and proximately by the Defendant.

250. WHEREFORE, Plaintiffs demand judgment in their favor against Juarez Cartel and
La Linea and demand damages in an amount to be determined by a jury for damages arising out

of the wrongful death, survival, loss of solatium, and/or loss of services, plus interest, costs and

49

 
Case 1:20-cv-00132-DMT-CRH - Document 1 Filed 07/23/20 Page 50 of 51

such other monetary and equitable relief as this Honorable Court deems appropriate to compensate
the Plaintiffs.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray that this Court:

251, Enter judgment against each Defendant and in favor of Plaintiffs for compensatory
damages in amounts to be determined at trial;

252. Enter judgment against each Defendant and in favor of Plaintiffs for punitive
damages in amounts to be determined at trial;

253, Enter judgment against each Defendant and in favor of Plaintiffs for pre-judgment
and post-judgment interest as provided by law, and that such interest be awarded at the highest
legal rate;

254, Enter judgment against each Defendant and in favor of Plaintiffs for treble damages
pursuant to 18 U.S.C, § 2333;

255, Enter judgment against each Defendant and in favor of Plaintiffs for any and all
costs sustained in connection with the prosecution of this action, including attorneys’ fees,
pursuant to 18 U.S.C. § 2333; and

256. Grant such other and further relief as justice requires.

Plaintiffs demand trial by jury on all issues so triabie.

50

 
Case 1:20-cv-00132-DMT-CRH Document 1 Filed 07/23/20 Page 51 of 51

Dated: July 23, 2020

By:

51

MOT, LA

Michael Elsner, Esq.

John M., Eubanks, Esq.

Courtney Wolf, Esq.

28 Bridgeside Boulevard

P.O. Box 1792

Mount Pleasant, South Carolina 29465
Telephone: (843) 216-9000

MITCHELL & MITCHELL LLC
Samuel F, Mitchell, Esq.

Steven C. Mitchell, Esq.

7161 E. Rancho Vista Dr.
Scottsdale, AZ 85251

O’ KEEFE O° BRIEN LYSON FOSS
ATTORNEYS

Tatum O’Brien, Esq.

720 Main Avenue

Fargo, ND 58103

Telephone: 701-235-8000

 
